Case 4:19-cv-00180-ALM-KPJ Document 87-4 Filed 07/23/19 Page 1 of 4 PageID #: 1601




                               Exhibit 4
Case 4:19-cv-00180-ALM-KPJ Document 87-4 Filed 07/23/19 Page Filed:
                                                             2 of6/30/2014
                                                                    4 PageID    #: PM
                                                                           12:17:20 1602
                                                                                 Andrea S. Thompson
                                                                                 District Clerk
                                                                                 Collin County, Texas
                                         NO. 380-01407-2013                      By Tina Chandler Deputy
                                                                                 Envelope ID: 1680697

  COMMISSION FOR                                    §           IN THE DISTRICT COURT OF
  LAWYER DISCIPLINE                                 §
                                                    §
  V.                                                §           COLLIN COUNTY, TEXAS
                                                    §
                                                    §
  TY ODELL CLEVENGER                                §           380th JUDICIAL DISTRICT


   SECOND AMENDED DISCIPLINARY PETITION AND REQUEST FOR DISCLOSURE

  TO THE HONORABLE JUDGE OF SAID COURT:

         Petitioner, the Commission for Lawyer Discipline, a committee of the State Bar of Texas

  (“Petitioner”), complains of Respondent, Ty Odell Clevenger (“Respondent”), State Bar No.

  24034380 showing the Court:

                                                    I.

         Pursuant to Rules 190.1 and 190.3, TEXAS RULES OF CIVIL PROCEDURE (TRCP),

  Petitioner intends discovery in this case to be conducted under the Level II Discovery Control Plan.

                                                   II.

         Petitioner brings this disciplinary action pursuant to the State Bar Act, Tex. Gov’t. Code Ann.

  §81.001, et seq. (Vernon 1988), the Texas Disciplinary Rules of Professional Conduct, and the Texas

  Rules of Disciplinary Procedure. The complaint that forms the basis of the Disciplinary Petition was

  filed on or after January 1, 2004.

                                                   III.

         Respondent is an attorney licensed to practice law in Texas and is a member of the State Bar

  of Texas. Respondent is a resident of and has his principal place of practice in Collin County, Texas,

  specifically at 1095 Meadow Hill Drive, Lavon, Texas 75166. Petitioner requests that the clerk issue

  citation and return it to the State Bar of Texas, The Princeton, 14651 Dallas Parkway, Suite 925,

  Dallas, Texas 75254. Petitioner will employ private process service to serve Respondent.

  Second Amended Disciplinary Petition                                                   Page 1 of 3
Case 4:19-cv-00180-ALM-KPJ Document 87-4 Filed 07/23/19 Page 3 of 4 PageID #: 1603


                                                   IV.

         On May 18, 2009, Respondent filed a lawsuit in the United States District Court for the

  Western District of Texas in Waco, Texas (“Erwin I”), on his clients’ behalf alleging, among other

  things, racketeering and conspiracy claims in violation of the Racketeer Influenced and Corrupt

  Organizations Act (“RICO”). On June 17, 2009, Respondent filed another lawsuit in the United

  States District Court for the Southern District of Texas in Houston, Texas (“Erwin II”), on his

  clients’ behalf which raised claims alleging RICO violations similar to the Erwin I case. Respondent

  did not dispose of Erwin I before filing Erwin II. The two cases were consolidated and Erwin II was

  transferred to the United States District Court for the Western District of Texas in Waco, Texas.

                                                   V.

         Such acts and/or omissions on the part of Respondent as are described in Paragraph IV

  hereinabove, which occurred on or after January 1, 1990, constitute conduct that violates Rule 3.02

  of the Texas Disciplinary Rules of Professional Conduct.

                                                   VI.

          The complaint that forms the basis of the cause of action hereinabove set forth was brought

  to the attention of the Office of the Chief Disciplinary Counsel of the State Bar of Texas by Bryan F.

  Russ III filing a complaint on or about July 16, 2012.




  Second Amended Disciplinary Petition                                                  Page 2 of 3
Case 4:19-cv-00180-ALM-KPJ Document 87-4 Filed 07/23/19 Page 4 of 4 PageID #: 1604


                                              PRAYER

          WHEREFORE, PREMISES CONSIDERED, Petitioner prays for judgment that

  Respondent be disciplined as the facts shall warrant; and that Petitioner have such other relief to

  which entitled, including direct expenses, costs of court, and reasonable attorneys’ fees and legal

  assistant fees.



                                                       Respectfully submitted,

                                                       Linda A. Acevedo
                                                       Chief Disciplinary Counsel

                                                       Dirrell S. Jones
                                                       Assistant Disciplinary Counsel

                                                       State Bar of Texas
                                                       The Princeton
                                                       14651 N. Dallas Parkway, Suite 925
                                                       Dallas, Texas 75254
                                                       (972) 383-2900
                                                       (972) 383-2935 Facsimile
                                                       dirrell.jones@texasbar.com


                                                       /s/ Dirrell S. Jones
                                                       _______________________________
                                                       Dirrell S. Jones
                                                       State Bar Card No. 24071306


                                                       ATTORNEYS FOR PETITIONER




  Second Amended Disciplinary Petition                                               Page 3 of 3
